United States Court of Appeals
For the First Circuit


No. 97-2386

UNITED STATES,
Appellee,

v.

GEORGE SACKO,
Defendant, Appellant.



ERRATA SHEET

The opinion of this Court issued on March 15, 1999, is amended
as follows:

On page 7, line 17-18, "as described in the presentence
report" is to be deleted.

On page 7, line 20-21, "Damon, 127 F.3d at 144-45 (holding
that it is error for a district court to rely on an offender's
uncontested presentencing report)." is to be deleted and replaced
with "Taylor, 495 U.S. at 600 (stating that "the language of     
924(e) generally supports the inference that Congress intended
the sentencing court to look only to the fact that the defendant
had been convicted of crimes falling within certain categories, and
not to the facts underlying the prior convictions.)"